Citation Nr: 1024672	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-13 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected right knee instability, currently evaluated 10 percent 
disabling.

2.  Entitlement to an increased disability rating for service-
connected degenerative arthritis of the right knee, currently 
evaluated 10 percent disabling.

3.  Entitlement to a compensable disability rating for service-
connected residuals of a right ankle injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from March 1960 to May 1964.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of an August 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Togus Regional Office (RO) in 
Augusta, Maine.  Jurisdiction over the claims folder subsequently 
was returned to the RO in Detroit, Michigan.

Procedural history

Service connection for right knee and ankle disabilities was 
originally awarded by the RO in a September 1964 rating decision; 
20 percent and noncompensable (zero percent) disability ratings 
were assigned respectively.  In March 2005, the RO split the 
Veteran's 20 percent knee disability rating into two 10 percent 
ratings-one for instability, and one for degenerative arthritis.  

In February 2008, the Veteran filed increased rating claims for 
his service-connected right knee and right ankle disabilities.  
The RO denied these claims in the above-referenced August 2008 
rating decision.  The Veteran disagreed and perfected an appeal 
as to each issue.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Acting Veterans Law Judge at the Detroit RO in 
March 2010.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.

At the March 2010 hearing, the Veteran submitted additional 
evidence directly to the Board, accompanied by a written waiver 
of consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's 
right knee disability is manifested by pain, swelling, and 
lateral instability that is slight.  

2.  X-ray evidence documents a diagnosis of degenerative joint 
disease of the right knee joint.  Medical evidence demonstrates 
right knee flexion of 90 to 125 degrees and extension to 5 
degrees.

3.  The competent evidence of record shows that the Veteran's 
right ankle disability is manifested by pain, swelling, and 
moderate limitation of motion.

4.  The competent evidence does not show that the Veteran's 
service-connected right knee and right ankle disabilities are so 
exceptional or unusual that referral for extraschedular 
consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for service-
connected instability of the right knee, in excess of 10 percent, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for an increased disability rating for service-
connected degenerative arthritis of the right knee, in excess of 
10 percent, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71, Diagnostic Codes 5003, 5260, 5261 (2009).

3.  The criteria for assignment of a 10 percent disability rating 
for the service-connected right ankle disability are met, 
effective May 5, 2008.  38 U.S.C.A.           § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2009).

4.  Application of the extraschedular rating provisions is not 
warranted in this case. 38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed on April 21, 2008 and March 3, 2009.  To 
the extent that the Veteran may not have been provided with 
complete notice until after the initial adjudication, the Board 
finds that there is no prejudice to him in proceeding with the 
issuance of a final decision.  Following the provision of the 
required notice and the completion of all indicated development 
of the record, RO readjudicated the Veteran's claims in April 
2009.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [A 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim].  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  

The Board also notes that the Veteran's service treatment 
records, pertinent VA and private medical records, and the 
Veteran's Social Security Administration (SSA) records have been 
obtained and associated with the Veteran's claims file.  The 
Board recognizes that the Veteran has received treatment at VA 
facilities for his knee and ankle disabilities at times more than 
one year prior to the date of his increased rating claims, and 
that records from such treatment have not been associated with 
the claims folder.  Crucially however, the relevant focus for 
adjudicating the Veteran's increased rating claims is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed [i.e. February 2007] 
until VA makes a final decision on the claim.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In that connection, a remand 
is not necessary in this case so that treatment reports dated 
prior to February 2007 could be obtained. 

With respect to the VA examination conducted in conjunction with 
this appeal, the Board observes that the findings contained 
therein are more than adequate to rate the Veteran's service-
connected right knee and right ankle disabilities.  The Veteran 
was provided with a VA physical examination in May 2008.   The 
report of the May 2008 examination reflects that the examiner 
recorded the Veteran's current complaints, conducted an 
appropriate physical examinations of the Veteran's right knee and 
ankle, and rendered appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record.  The Board notes 
that although the May 2008 VA examiner did not actually view the 
Veteran's claims folder, the examination report clearly 
demonstrates that the Veteran made the examiner aware of his 
relevant prior medical history.  Moreover, where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board also acknowledges the Veteran's recent assertion that 
the May 2010 VA examiner's report contained internal 
inconsistencies.  See the March 2010 hearing transcript, page 2.  
While the VA examiner did initially indicate that the Veteran had 
no instability of the right knee [in summary of the Veteran's 
self-report of medical history], the examiner pertinently found 
upon physical examination that the Veteran's medial lateral 
ligament was "slightly loose," and that anteroposterior 
movement was also "loose."  Based on these findings, the 
examiner diagnosed the Veteran with "minor instability" of the 
right knee.  It is clear to the Board that the May 2010 VA 
examiner did in fact conclude that the Veteran had right knee 
instability, in spite of any prior indications to the contrary.  
Although seemingly inconsistent, the Board does not find that 
such confusion renders the May 2010 examination report inadequate 
for rating purpose.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal have been met.  38 C.F.R. § 3.159(c) (4).  

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.



Increased rating claims for service-connected right knee 
instability and degenerative arthritis

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4 (2009).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under          38 
C.F.R. § 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. 
§ 4.10 (2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working movements 
of the body with normal excursion, strength, speed, coordination 
and endurance.  38 C.F.R. § 4.40 (2009).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, atrophy of 
disuse, instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2009).
Assignment of a diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's right knee disabilities are currently rated under 
38 C.F.R. §§ 4.71a, 5257 [knee, other impairment of], and 
Diagnostic Code 5003 [arthritis, degenerative], which includes 
consideration of range of motion codes 5260 and 5261 discussed 
below.  The medical evidence of record indicates that the 
Veteran's service-connected degenerative joint disease of the 
right knee is primarily manifested by pain and instability, which 
is congruent with the criteria set out in these diagnostic codes.  
Additionally, x-ray reports demonstrate that the Veteran is 
diagnosed with degenerative joint disease in the right knee.  See 
the May 2008 VA examiner's report, page  2.  

A veteran who has degenerative arthritis and instability of the 
knee may receive separate ratings, provided that any separate 
rating must be based upon additional disability.  See VAOPGCPREC 
23-97, citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Accordingly, based on the medical evidence demonstrating both 
instability and arthritis of the right knee, the Board agrees 
with the RO that separate ratings for the service-connected right 
knee disabilities under Diagnostic Codes 5003 and 5257 are 
appropriate.  Further, the Veteran has not indicated that a 
different method of rating should be employed or that alternative 
Diagnostic Codes are more appropriate.

There is no evidence of ankylosis, locking of the knee, 
disability caused by cartilage removal, or malunion or nonunion 
of the tibia and fibula.  Thus, Diagnostic Codes 5256, 5258, 5259 
and 5262 do not apply in this case.

Accordingly, the Veteran's right knee disabilities will continue 
to be rated under Diagnostic Codes 5003 and 5257.
Schedular criteria

(i.) Diagnostic Code 5257

Under Diagnostic Code 5257, the following levels of disability 
are included:

Recurrent subluxation or lateral instability: 30 % severe; 20 % 
moderate; 10% slight.

The Board notes that words such as "slight" and "moderate" are 
not defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2009).

The Board also notes that "slight" is generally defined as 
"small in size, degree, or amount"; "moderate" is generally 
defined as "of average or medium quality, amount, scope, range, 
etc."; and "severe" is defined as "extremely intense."  See 
Webster's New World Dictionary, Third College Edition (1988), 
pgs. 1038, 871, and 1071.

(ii.) Diagnostic Code 5003

Under Diagnostic Code 5003 [degenerative arthritis], arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint.  See 38 C.F.R.          § 4.71a, 
Diagnostic Codes 5003 (2009).  For the purpose of rating 
disabilities due to arthritis, the knee is considered a major 
joint.  See 38 C.F.R. § 4.45 (2009).  Where the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application.   See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2009).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is limited to 
15 degrees.
Under Diagnostic Code 5261, limitation of extension of the leg 
provides a non-compensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.

Under Diagnostic Codes 5260 and 5261, a veteran may receive 
separate ratings for limitations in both flexion and extension.  
See VAOPGCPREC 9-2004.

Analysis

Schedular rating

(i).  Diagnostic Code 5257 [knee subluxation and instability]

The Veteran's service-connected right knee instability is 
currently rated 10 percent disabling.  To warrant a 20 percent 
disability rating under Diagnostic Code 5257, the evidence must 
demonstrate that subluxation and/or instability of the knee that 
is moderate.  As noted above, the word "moderate" is defined as 
"of average or medium quality, amount, scope, range, etc."

The Veteran has submitted numerous statements describing the 
severity of his right knee disability symptoms.  In particular, 
the Veteran has complained of right knee pain and swelling 
treated with regular cortisone shots.  Additionally, he and his 
spouse have stated that his right knee "gives out" at times, 
and that he has required the use of a knee brace or a walker to 
ambulate.  See, e.g., the March 2010 hearing transcript, pages 5 
and 7; see also the May 2008 VA examiner's report, page 1.  The 
Board finds no reason to doubt these statements.  Indeed, the 
Veteran and his wife are competent to report as to observable 
symptomatology.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Pertinently, as discussed above, the May 2008 VA examiner's 
report confirms that the Veteran experiences right knee pain, 
occasional swelling, and instability.  Significantly, however, 
upon physical examination of the Veteran, the May 2008 VA 
examiner specifically noted that the Veteran's medial lateral 
ligament was only "slightly loose" on the medial side, and that 
the Veteran's anteroposterior movement was also loose, "but with 
a firm end point."  Crucially, the VA examiner determined that 
the Veteran's instability, though present, was only "minor" in 
degree.  See the May 2008 VA examiner's report, page 2.   

The May 2008 VA examiner's assessments are consistent with the 
Veteran's VA physical therapy and outpatient treatment notes of 
record, which similarly do not reflect that the Veteran has 
instability or subluxation of the right knee that could be 
considered moderate or severe.  Indeed, a February 2008 VA 
treatment report specifically noted that the Veteran's right knee 
was in fact negative for instability.  See the Veteran's February 
5, 2008 VA Physical Therapy Consult Report.  Further, the Veteran 
has consistently scored negative results upon drawer sign and 
McMurray testing.  See id.; see also the Veteran's May 16, 2008 
VA Orthopedic Clinic Note.  

The evidence of record [to include the Veteran's testimony, his 
wife's testimony, and the medical reports discussed above] 
clearly demonstrates that the Veteran's right knee disability 
currently manifests in instability.  However, the objective 
medical evidence of record specifically indicates that the 
Veteran's right knee instability and/or subluxation is no more 
than slight or minor in degree.  While the Board has no doubt 
that that the Veteran's right knee will occasionally "give 
out," in the absence of any confirmation of moderate or severe 
instability problems associated therewith by the medical evidence 
of record, the Board cannot characterize the disability as 
"moderate," or "severe."  

Accordingly, based on the evidence of record, the Board finds 
that the Veteran's right knee subluxation and instability are 
properly described as "slight" under the criteria of Diagnostic 
Code 5257.  To the extent that the Veteran may contend otherwise, 
his self-reports are outweighed by the recent medical evidence, 
which indicates that there is only minor right knee instability.

In sum, a disability rating in excess of 10 percent is not 
warranted for the Veteran's service-connected right knee 
disability based on subluxation or instability pursuant to 
Diagnostic Code 5257.

(ii).  Diagnostic Code 5003 [arthritis]

The Veteran is currently assigned a 10 percent disability rating 
for degenerative joint disease of the right knee.  As was 
explained above, under Diagnostic Code 5003 arthritis is rated 
based upon limitation of motion of the knee, with a 10 percent 
rating to be assigned if there is x-ray evidence of arthritis and 
limitation of motion is noncompensable under Diagnostic Codes 
5260 and 5261.  In order to merit a higher disability rating for 
arthritis, limitation of flexion or extension must be 
demonstrated pursuant to Diagnostic Codes 5260 or 5261.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2009).

As indicated above, the Veteran was afforded a VA examination in 
May 2008 to determine the severity of his right knee disability.  
Range of motion studies conducted during the Veteran's VA 
examination indicated that his right knee flexion was to 125 
degrees.  See the May 2008 VA examiner's report, page 2.  VA 
treatment records demonstrate that the Veteran's flexion, at its 
worst, was to 90 degrees.  See the Veteran's May 16, 2008 
Orthopedic Surgery Outpatient Note.  

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for the 
knee is zero degrees extension and 140 degrees flexion.  However, 
Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, which is 
far exceeded by the 125 and 90 degrees recorded in the Veteran's 
recent medical records.  There is no evidence which indicates a 
greater limitation of flexion currently exists.  Accordingly, an 
increased disability rating cannot be assigned based on 
Diagnostic Code 5260.

Diagnostic Code 5261 contemplates a noncompensable evaluation 
with a limitation of knee extension to 5 degrees.  Indeed, a 
February 2008 VA treatment report specifically noted that the 
Veteran's right knee extension was to 5 degrees.  There is no 
evidence of record indicating that a greater limitation of 
extension currently exists.  Thus, an increased disability 
evaluation cannot be assigned under Diagnostic Code 5261 either.

For the reasons set out above, under Diagnostic Codes 5260 and 
5261 respectively, the limitation of right knee movement 
exhibited by the Veteran is not so significantly impaired or 
limited as to indicate a compensable evaluation under either 
Diagnostic Code.

Where x-ray evidence of degenerative arthritis is presented, but 
the loss of range of motion is noncompensable, a 10 percent 
disability rating will be assigned.  So it is in this case.  
Accordingly, an increased disability rating is not warranted.

DeLuca considerations

In DeLuca, the Court held that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2009).

With respect to the rating under Diagnostic Code 5257, the Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  Such is the case with Diagnostic Code 5257.

However, the provisions of 38 C.F.R. § 4.40 and § 4.45 are for 
consideration in this case with respect to the rating under 
Diagnostic Code 5003.

The Veteran has complained of knee pain with limited mobility, 
swelling, and lack of endurance.  See the May 2008 VA examiner's 
report, page 1.  However, the competent medical evidence does not 
indicate that the Veteran's current symptomatology warrants the 
assignment of additional disability.  Specifically, the May 2008 
VA examiner indicated that although the Veteran experienced pain 
upon right knee flexion and extension, there was "no additional 
limitation of motion due to pain, fatigue, weakness or lack of 
endurance with respect to repetitive moves," and only "moderate 
impairment of daily occupational activities . . . ."  See id.
Accordingly, the Board finds that any functional impairment 
caused by the Veteran's degenerative arthritis is adequately 
contemplated by the currently assigned 10 percent rating.  A 
greater disability rating, over and above the 10 percent now 
assigned, is not warranted under Diagnostic Code 5003.

Esteban considerations

The Board notes that the Veteran has residual knee scars as a 
result of a prior arthroscopic surgery conducted in military 
service.  Under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.              
See 38 C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2009).

The report of the May 2008 VA examination indicated that there 
were surgical scars on both sides of the knee joint.  The medical 
evidence of record does not reflect that these scars are painful, 
tender, cause instability or interfere with range of motion, and 
the Veteran does not so contend.  Accordingly, separate ratings 
for these scars are not warranted by the evidence of record.

As was alluded to above, a Veteran may receive separate ratings 
for limitations in both flexion and extension under Diagnostic 
Codes 5260 and 5261, if such are warranted based upon the 
limitation of motion involved.  See VAOPGCPREC 9-2004.  In this 
case, as has been discussed above, there is no evidence that 
either flexion or extension are compensably disabling.  Thus, 
separate ratings are not warranted.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is granted, 
the effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 
2002).  Accordingly, the relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran's claims for increased disability ratings for his 
service-connected right knee instability and arthritis were filed 
in February 2008.  Therefore, the question to be answered by the 
Board is whether any different rating should be assigned for the 
relevant time period under consideration, or February 2007 to the 
present.

The RO has rated the Veteran's respective knee disabilities 10 
percent disabling from September 27, 2004, and at all times 
thereafter.

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's right knee 
instability or arthritis was more or less severe during the 
appeal period under consideration.  As was described above, VA 
treatment reports and the May 2008 VA examination do not indicate 
instability or subluxation of the Veteran's right knee that is 
"moderate" or "severe," and range of motion test results do 
not reflect severe enough limitation of motion to warrant the 
assignment of staged ratings under additional Diagnostic Codes.   
Accordingly, staged ratings are not warranted in this case.

Extraschedular considerations

In the interest of economy, the Board will address the matter of 
referral of the Veteran's service-connected disabilities for 
consideration of extraschedular ratings in a common discussion 
below.




	(CONTINUED ON NEXT PAGE)
Increased rating claim for service-connected residuals of 
a right ankle injury

Relevant law and regulations

The law and regulations relating to disability ratings generally 
have been outlined above and will not be repeated.  

Assignment of a diagnostic code

The Veteran's service-connected right ankle disability is 
currently rated under Diagnostic Code 5271 [ankle, limited motion 
of], and is manifested by pain and limitation of motion.  See the 
May 2008 VA examiner's report, page 2.  Thus, the symptomatology 
attributed to the Veteran's right ankle disability indeed 
corresponds with Diagnostic Code 5271 [ankle, limited motion of].

The Board has considered the potential application of related 
Diagnostic Codes.  In this regard, the Board notes that in the 
Veteran's case, there are no findings of malunion of the os 
calcis or astragalus, or of ankylosis of the ankle joint.  
Ankylosis is "immobility and consolidation of a joint due to a 
disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Accordingly, Diagnostic Codes 5270, 5272, and 5273, which require 
malunion or ankylosis, are not for application in this case.  

In short, the Board can identify nothing in the evidence to 
suggest that another Diagnostic Code would be more appropriate.  
The Board will therefore evaluate the Veteran's service-connected 
right ankle disability under Diagnostic Code 5271 alone.

Schedular criteria

Under Diagnostic Code 5171 [ankle, limited motion of], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the ankle 
warrants a 10 percent disability rating.  See 38 C.F.R.            
§ 4.71a, Diagnostic Code 5271 (2009).  Twenty percent is the 
maximum disability rating under this Diagnostic Code.

Normal range of motion for the ankle is defined as follows: 
dorsiflexion from zero to 20 degrees; and plantar flexion from 
zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate I (2009).

As above, the Board notes that terms such as "moderate" and 
"marked" are not defined in the VA Rating Schedule.  However, 
"marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  See Webster's New World Dictionary, 
Third College Edition (1988) at 828.  "Moderate" is defined as 
"of average or medium quality, amount, scope, range, etc."  Id. 
at 871.

Analysis

Mittleider concerns

In addition to the Veteran's service-connected right ankle injury 
residuals, the Veteran has also been diagnosed with diabetic 
polyneuropathy.  The Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).

The medical evidence of record draws a clear distinction between 
symptoms associated with the Veteran's neuropathy [foot pain and 
numbness] and his service-connected ankle residuals [ankle pain, 
swelling, limitation of motion].  See, e.g., the Veteran's March 
10, 2008 VA Neurology Consult Report; see also the May 2008 VA 
examiner's report.  Accordingly, the Veteran's foot pain and 
numbness will not be attributed to his service-connected ankle 
disability for the purposes of this decision.  



Schedular rating

As indicated above, the Veteran's right ankle disability is 
currently noncompensably rated under Diagnostic Code 5271.  In 
order to warrant a 10 percent rating, the evidence must 
demonstrate moderate limitation of motion in the ankle.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2009).

The Veteran was afforded a VA examination in May 2008 to evaluate 
his right ankle.  At that time, the Veteran exhibited limited 
dorsiflexion of 10 degrees, and limited plantar flexion of 25 
degrees.  As noted above, normal dorsiflexion is 20 degrees and 
normal plantar flexion is 45 degrees.  See 38 C.F.R. § 4.71a, 
Plate II (2009).   Because the Veteran's right ankle dorsiflexion 
and plantar flexion ranges are clearly limited, but only by as 
much as 50 percent of what is considered normal, the Board finds 
that the Veteran's impaired range of motion measurements fit more 
appropriately within the definition of "moderate" limitation.  
See 38 C.F.R. § 4.7 (2009) [where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned].  "Marked" limitation is not 
demonstrated, as the Veteran is still able to achieve a combined 
range of motion greater than half of what is considered normal.  

Thus, the Board finds that the criteria of an increase disability 
rating of 10 percent under Diagnostic Code 5271 have been met.  

DeLuca consideration

As noted above, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability.  See 38 C.F.R.  
§§ 4.40, 4.45, 4.59 (2009).

The Veteran has complained of ankle pain with limited mobility 
and swelling.     See the May 2008 VA examiner's report, page 1.  
However, the competent medical evidence does not indicate that 
the Veteran's current symptomatology warrants the assignment of 
additional disability.  Specifically, the May 2008 VA examiner 
indicated that the Veteran experienced no ankle pain upon range 
of motion testing, and that there was "no additional limitation 
of motion due to pain, fatigue, weakness or lack of endurance 
with respect to repetitive moves."  See id.

Accordingly, the Board finds that any functional impairment 
caused by the Veteran's right ankle disability is adequately 
contemplated by the currently assigned 10 percent rating.  A 
greater disability rating, over and above the 10 percent now 
assigned, is not warranted under Diagnostic Code 5271.

Hart considerations

As noted above, in Hart, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.

The record demonstrates that the Veteran was assigned a 
noncompensable (zero percent) evaluation of his service-connected 
right ankle injury residuals under Diagnostic Code 5271 from May 
5, 1964 to the present.  The Veteran's claim for an increased 
disability rating was filed in February 2008.  Therefore, the 
question to be answered by the Board is whether any different 
rating should be assigned for the relevant time period under 
consideration [February 2007 to the present].

The evidence of record dated prior to February 2008 demonstrates 
that the Veteran had full range of motion of his right ankle.  
See, e.g., the December 2004 VA examiner's report, page 2 [noting 
dorsiflexion of 0-20 degrees and plantar flexion of 0-45 
degrees].  Indeed, it was not until the Veteran underwent a VA 
examination on May 5, 2008 when he first demonstrated severe 
enough limitation of ankle motion to warrant a compensable 10 
percent rating under Diagnostic Code 5271.  Evidence of record 
dated subsequent to the Veteran's May 2008 VA examination report 
does not reflect a more limited right ankle range of motion.

Accordingly, staged ratings are appropriate in this case.  The 
Veteran's service-connected right ankle disability should be 
rated noncompensably disabling from May 5, 1964 to May 5, 2008 
[the date of the Veteran's most recent VA examination], and 10 
percent disabling for all times thereafter.    

Extraschedular consideration for service-connected knee 
and ankle disabilities

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.                    See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such consideration.  

According to VA regulations, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected right 
knee or right ankle disabilities.  The medical evidence fails to 
demonstrate symptomatology of such an extent that application of 
the ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the evidence demonstrates that the 
Veteran's right knee disability is manifested by pain and lateral 
instability that is slight, as well as degenerative arthritis 
with limitation of motion.  Additionally, the Veteran's right 
ankle disability is manifested by pain and moderate limitation of 
motion.  Such symptomatology is specifically contemplated under 
the rating criteria for the Veteran's currently-assigned 10 
percent respective ratings.   Accordingly, the Board finds that 
the Veteran's disability picture has been contemplated by the 
ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.

The Board therefore has determined that referral of the Veteran's 
right knee or right ankle disabilities for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims (Court) held that a claim for a total 
rating based on unemployability due to service-connected 
disability (TDIU), either expressly raised by the Veteran or 
reasonably raised by the record involves an attempt to obtain an 
appropriate rating for a disability and is part of the claim for 
an increased rating.  While the record reflects that the Veteran 
is not currently working, the evidence does not suggest that he 
cannot work because of his service-connected knee or ankle 
disabilities alone, nor has the Veteran alleged that he cannot 
work because of these disabilities alone.  Accordingly, the Board 
concludes that a claim for TDIU has not been raised by either the 
Veteran or the record. 


ORDER

Entitlement to an increased disability rating for right knee 
instability is denied.

Entitlement to an increased disability rating for right knee 
degenerative arthritis is denied.

An increased disability rating of 10 percent is granted for the 
service-connected right ankle disability, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


